[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland v. Rudolph, Slip Opinion No. 2022-Ohio-4682.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2022-OHIO-4682
    THE CITY OF CLEVELAND ET AL., APPELLEES, v. RUDOLPH, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as Cleveland v. Rudolph, Slip Opinion No. 2022-Ohio-4682.]
     Court of appeals’ judgment affirmed on the authority of State v. Brasher.
(No. 2022-1036―Submitted December 23, 2022―Decided December 29, 2022.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                            No. 111128, 2022-Ohio-2363.
                                 _________________
          {¶ 1} The judgment of the court of appeals is affirmed as to proposition of
law Nos. I and III on the authority of State v. Brasher, ___ Ohio St.3d ___, 2022-
Ohio-4703, ___ N.E.3d ___, and proposition of law No. II is dismissed as having
been improvidently accepted.
          O’CONNOR, C.J., and DEWINE, DONNELLY, STEWART, and BRUNNER, JJ.,
concur.
          KENNEDY, J., concurs in judgment only in part and dissents in part and
would not dismiss the cause as to proposition of law No. II.
                             SUPREME COURT OF OHIO




       FISCHER, J., concurs in part and dissents in part and would order briefing on
proposition of law Nos. I and III.
                               _________________
       Mark Griffin, city of Cleveland Law Director, and Stephen F. Gorczyca,
Assistant Prosecuting Attorney, for appellee city of Cleveland.
       Ohio Crime Victim Justice Center and Latina Bailey, for appellee S.W.
       Cullen Sweeney, Cuyahoga County Public Defender, and Robert B.
McCaleb and Erika B. Cunliffe, Assistant Public Defenders, for appellant,
Christopher G. Rudolph.
                               _________________




                                         2